DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Allowable Subject Matter
Claims 1-3, 5, 6, 12, 14-21 and 26 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a power brush. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a dual action motor that provides two different vibratory motions via two shafts with a first shaft and a second shaft…, the first shaft extending from one end of the motor…, the second shaft extending from the opposing end of the motor from the first shaft…, each side of the motor includes an offset configuration to translate a rotary , together in combination with the rest of the limitations of the independent claims.
The closest prior art consists of Williams Sr. et al. (2004/0040571), Beckman (2004/0187887) and Boll et al. (2010/0071142). Williams Sr. et al. disclose a power brush comprising: a body (formed from 122a Figure 7 and the outer surface of 1200 Figure 12) with a first end (formed as the left end of the outer surface of 1200 as shown in Figure 12) and a second end (formed as the right end of the outer surface of 122a as shown in Figure 7) distal from the first end (Figures 7 and 12), a motor (formed from 1210 and 712) housed in the body and coupled to a power source (1208 and 710, respectively) for actuating the motor; a first brush (1202) coupled to the first end of the body, a second cleaning device (602) coupled to the second end of the body (Figure 7), the first brush and the second cleaning device being coupled to the motor and being configured to separately vibrate (by selective actuation of switch 1206 and/or 708) based on selective actuation of the motor, but lack, forming the second cleaning device with a brush and providing a dual action motor that provides two different vibratory motions via two shafts with a first shaft and a second shaft…, the first shaft extending from one end of the motor…, the second shaft extending from the opposing end of the include weighting that provides enhanced or amplified oscillations, the first brush and the Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723